777 So. 2d 973 (2001)
PIRELLI ARMSTRONG TIRE CORPORATION, Petitioner,
v.
Meta E. JENSEN, Respondent.
No. SC00-833.
Supreme Court of Florida.
February 8, 2001.
Wendy F. Lumish and Joseph H. Lang, Jr. of Carlton, Fields, Ward, Emmanuel, Smith & Cutler, P.A., Miami, FL, for Petitioner.
Hugh N. Smith and Diana L. Fuller of Smith & Fuller, P.A., Tampa, FL, for Respondents.
Sharon Lee Stedman, Orlando, FL, for the Florida Defense Lawyer's Association, Amicus Curiae.
PER CURIAM.
We have for review a decision of the Second District Court of Appeal certifying the following question to be of great public importance:
WHETHER THE APPLICATION OF A CONTINGENCY RISK MULTIPLIER TO AN AWARD OF ATTORNEY'S FEES UNDER SECTION 768.79, FLORIDA STATUTES (1993), THE OFFER OF JUDGMENT STATUTE, VIOLATE[S] THE GUARANTEE OF *974 EQUAL PROTECTION AFFORDED UNDER THE UNITED STATES OR FLORIDA CONSTITUTION?
Pirelli Armstrong Tire Corp. v. Jensen, 752 So. 2d 1275, 1276 (Fla. 2d DCA 2000).
Under article V, section 3(b)(4), of the Florida Constitution, this Court has jurisdiction to review "any decision of a district court of appeal that passes upon a question certified by it to be of great public importance." Because in rendering its decision, the Second District did not pass upon the question certified to this Court, we are without jurisdiction to review this case. See Gee v. Seidman & Seidman, 653 So. 2d 384, 385 (Fla.1995). Accordingly, we dismiss review of this case as improvidently granted.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.